       Case 2:19-cv-00510-NBF-PLD Document 33 Filed 06/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PATRICIA MILKO,                                  )
           Plaintiff,                            )
                                                 )
                vs.                              )      Civil Action No. 19-510
                                                 )
DIRECT RECOVERY GROUP, LLC,                      )
ERIC CARMICHAEL,                                 )
KATHRYN CARMICHAEL,                              )
          Defendants.                            )

                                          ORDER OF COURT

                AND NOW, this 2nd day of June, 2021, upon consideration of the April 30, 2021

Report and Recommendation [31] filed by the United States Magistrate Judge recommending that

the Motion for Default Judgment [16] be granted and that a judgment of $6,701.90 be entered

against Defendants Direct Recovery Group, LLC, Eric Carmichael and Kathryn Carmichael,

consisting of $1,000 in statutory damages, $5,587.50 in attorneys’ fees and $114.40 in costs, (Docket

No. [31]), and providing the parties fourteen days to file objections thereto, Plaintiff Patricia Milko’s

Response filed on May 5, 2021 wherein she requests that default judgment be entered in an amount

of $8,342.90, a figure which includes an additional $1,641.00 in attorneys’ fees incurred since the

motion for default judgment was filed on November 19, 2019 and relate to certain post-judgment

discovery motions and orders that have since been vacated by the United States Magistrate Judge but

does not include any evidence supporting the fees claimed, (Docket No. [32]), and no objections

having been filed by Defendants as of the date of this Order, and upon independent review and

consideration of the motion, (Docket No. [31]), the Defaults entered by the Clerk of Court, (Docket

No. [12], [13], [14]), the allegations in Plaintiffs’ Complaint, (Docket No. [3]), and the Magistrate
         Case 2:19-cv-00510-NBF-PLD Document 33 Filed 06/02/21 Page 2 of 2




Judge’s Report and Recommendation (Docket No. [31]), which is adopted as the opinion of this

Court,

                IT IS HEREBY ORDERED that Plaintiff’s Motion [16] is GRANTED;

                IT IS FURTHER ORDERED that total damages of $6,701.90, consisting of $1,000 in

statutory damages, $5,587.50 in attorneys’ fees and $114.40 in costs are awarded to Plaintiff Patricia

Milko and against Defendants Direct Recovery Group, LLC, Eric Carmichael and Kathryn

Carmichael;

                IT IS FURTHER ORDERED that Plaintiff’s objections seeking additional attorneys’

fees for activities post-dating the now vacated Judgment entered by the United States Magistrate

Judge on February 27, 2020 [32] are OVERRULED as the previously entered Judgment of February

27, 2020 has been vacated and Plaintiff has not provided evidentiary support for such additional

fees; and,

                FINALLY, an appropriate Judgment follows.

                                               s/Nora Barry Fischer
                                               Nora Barry Fischer
                                               Senior U.S. District Judge
cc/ecf: All counsel of record.
        U.S. Magistrate Judge Patricia L. Dodge

cc:      DIRECT RECOVERY GROUP, LLC
         12681 Ashland Pl.
         Riverside, CA 92503
         (via first class mail)

         ERIC CARMICHAEL
         12681 Ashland Pl.
         Riverside, CA 92503
         (via first class mail)

         KATHRYN CARMICHAEL
         12681 Ashland Pl.
         Riverside, CA 92503
         (via first class mail)
